Citation Nr: 1614159	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-41 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION


The Veteran served on active duty from October 2003 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral sensorineural hearing loss and assigned a noncompensable rating.

In February 2013 the Board remanded the matter for provision to the Veteran of a new VA examination, which was done in March 2013.  No further action to ensure compliance with the Board's 2013 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that in January 2015, the Veteran filed a formal claim to "re-open" his hearing loss, however, the Veteran was already service-connected for bilateral hearing loss, and his appeal for an initial compensable rating was still pending at that time.  In correspondence dated in March 2015 the Veteran's representative stated that he was withdrawing the claim for hearing loss.  Affording the Veteran all reasonable doubt, the Board will construe the March 2015 correspondence as withdrawal of the January 2015 claim and address, as perfected, the merits of the Veteran's appeal for an increased rating for his service-connected hearing loss disability.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability has been manifested by Level I impairment in the right and, at worst, Level III impairment in the left ear throughout the appeal period.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This appeal stems from the initial grant of service connection.  The notice that was provided to the Veteran before service connection was granted is therefore legally sufficient and no further notice under the VCAA is necessary as to this issue.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for VA's duty to assist, the Veteran's VA and private audiology records have been obtained and are in the claims file.  The Veteran was also afforded multiple VA audiology examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; physically examined the Veteran; conducted appropriate tests; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Board is mindful that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, each of the examiners addressed the effect of this veteran's hearing loss on his daily activities and his employment.  Thus, the Board finds that the examinations were adequate.

Based on the foregoing, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Merits

In a rating decision dated in February 2010 the RO granted, in pertinent part, service connection for bilateral sensorineural hearing loss with a noncompensable (0 percent) rating effective October 22, 2009.  The Veteran promptly appealed for a compensable rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, the audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak, 21 Vet. App. 447.  VA must also consider whether an extraschedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability effect the veteran's occupational function and daily activities.  Id., at 454-55.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater; or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Facts and Analysis

In October 2009 the Veteran separated from active military service, and effective October 22, 2009, he was service-connected for bilateral hearing loss.  

On VA audiology examination in December 2009, puretone thresholds at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows:

Hertz
1000
2000
3000
4000
Right ear
5
10
20
35
AVG:  17.5
Left ear
5
35
60
70
AVG:  42.5

Speech recognition scores were 96 percent in the RIGHT ear and 90 percent in the LEFT ear.  These findings correspond to Level I impairment in the RIGHT ear, and Level II impairment in the LEFT ear, which equates to a schedular rating of 0 percent.  38 C.F.R. § 4.85, Tables VI and VII.  See Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results.  As these findings do not reflect an exceptional pattern of hearing impairment, evaluation under 38 C.F.R. § 4.86 is not appropriate.  

In correspondence dated in October 2010 the Veteran reported that he was first prescribed hearing aids while on active duty in 2007, and said that they are very uncomfortable.

In March 2011 the Veteran apparently underwent audiology testing by a military provider while in inactive status, which found as follows:

Hertz
1000
2000
3000
4000
Right ear
10
15
30
40
AVG:  23.75
Left ear
10
55
70
70
AVG:  51.25

Speech recognition scores were not reported and there is no indication that the Maryland CNC test was used.  Moreover, these findings do not meet the exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.  However, the Board notes that simply plotting this evidence, alone, yields a finding of Level I impairment in the RIGHT ear, and Level III impairment in the LEFT ear, which still comports with a schedular rating of 0 percent.  38 C.F.R. § 4.85(c), Table VIa.  

In March 2013 the Veteran was accorded another VA audiology examination, during which he complained of difficulty hearing and understanding conversations, especially in noisy settings.  Puretone thresholds at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows:

Hertz
1000
2000
3000
4000
Right ear
10
15
35
30
AVG:  22.5
Left ear
5
50
75
65
AVG:  48.75

Speech recognition scores were 100 percent in the RIGHT ear and 96 percent in the LEFT ear.  These findings correspond to Level I impairment in each ear, which equates to a schedular rating of 0 percent.  38 C.F.R. § 4.85, Tables VI and VII.  Lendenmann.  Additionally, these findings do not reflect an exceptional pattern of hearing impairment, so evaluation under 38 C.F.R. § 4.86 is not appropriate.  

There is no other clinical evidence related to the Veteran's hearing loss.  Accordingly, the Board finds that the criteria for a compensable schedular rating for bilateral hearing loss are not met at any time during the appeal period and a staged rating is in turn not warranted.  Hart, 21 Vet. App. 505.

As for an extraschedular rating, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  However, if the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is adequate; and referral to the Director of VA's Compensation and Pension Service is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular criteria for rating hearing loss accounts for the Veteran's hearing pattern (normal hearing until 2000 Hertz and then sloping to a moderate loss in the right ear; and normal hearing at 1000 Hertz precipitously sloping to a severe loss at 3000 Hertz in the left ear), and associated symptoms (difficulty hearing conversations, particular in the left ear); and provide for higher ratings when the disability is productive of greater impairment.  The assigned schedular criteria are therefore adequate and referral for extraschedular consideration is not required.  

In making this determination, the Board is cognizant of the holding of Martinak, 21 Vet. App. 447.  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  

Here, audiology reports dating from 2009 to 2013 document the Veteran's subjective complaints, including his difficulty hearing conversation in noisy settings, and particular difficulty with left ear hearing.  The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), and does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the rating schedule.  Rather, the Veteran's hearing disability picture is consistent with the degree of disability addressed by the assigned schedular rating criteria.  The schedular rating criteria are therefore adequate to evaluate the Veteran's bilateral hearing loss disability and referral for consideration of an extraschedular rating is not warranted.

As for a total disability rating for compensation based on individual unemployability (TDIU), the Veteran does not allege, and the evidence does not show, that his hearing loss alone is of sufficient severity to produce unemployability.  Indeed, according to the evidence of record, the Veteran is gainfully employed.  See, e.g., February 2013 VA audiology consult.  Thus, the Board finds that a claim for a TDIU is not raised by the record.  


ORDER

A compensable disability rating for bilateral hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


